DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, and 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 5-8 of U.S. Patent No. 10553099 in view of Tanaka et al. (Pub # US 2016/0377710. 
As to claim 1, 8-9, US. Patent No. 10553099 reads onto claim 1 as follows:
An information providing apparatus for providing information of a user who uses a bed placed in a facility (Claim 1: An information providing apparatus for providing information of a user who uses a bed placed in a facility), the information providing apparatus comprising: a memory; and a processor coupled to the memory (Claim 1: a memory; and a processor coupled to the memory) and configured to: collect image data indicating temperatures on the bed and temperatures around the bed from an acquisition device (Claim 1: configured to collect image data indicating temperatures on the bed and temperatures around the bed from an acquisition device), the image data being acquired by the acquisition device (Claim 1: the image data being acquired by the acquisition device),said one or more detection areas including a plurality of fall detection areas for detecting the user who uses the bed falling out of the bed (Claim 1: wherein the one or more areas includes a first area for detecting the user falling out of the bed), and send the information of the user to a predetermined notification destination, upon detecting a preset pattern of a change of the given temperature in the detected consecutive subareas (Claim 1: send the information of the user toa predetermined notification destination, based on the change of the given temperature indicated by the image data in the one or more areas detected).
U.S. Patent No. 10553099 does not recite detect a location of the user by detecting, based on the collected image data, a given temperature of a head of the user in the bed within a predetermined range of temperature in consecutive subareas provided by dividing one or more detection areas preset on the bed and around the bed and a plurality of caution areas for detecting a possibility of the user falling out of the bed.
Johnson discloses it is known in the art to detect a user in a bed within a predetermined range of temperature in consecutive subareas provided by dividing one or more detection areas preset on the bed and around the bed and a plurality of caution areas for detecting a possibility of the user falling out of the bed (Paragraph 53-54: thermal image of zones that are consecutive).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in U.S. Patent No. 10553099 to have consecutive subareas around the bed as taught by Johnson.
The motivation for such a modification would be to allow the system to tailor specific criteria for different areas and to prevent any blind spots in the monitoring.
U.S. Patent No. 10553099 in view of Johnson does not recite detect a location of the user by detecting, based on the collected image data, a given temperature of a head of the user.
Tanaka discloses detect a location of the user by detecting, based on the collected image data, a given temperature of a head of the user (Paragraph 132: detect human presence based on detecting the head temperature). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in U.S. Patent No. 10553099 in view of Johnson to use the temperature of the head as taught by Tanaka.
The motivation for such a modification would be to have a more flexible system that can account for the scenario of the user covering himself witha blanket (Tanaka; Paragraph 132). 
Therefore, the claims are obvious As to claim 4, claims 7 of U.S. Patent No. 10553099 includes all the limitations of claim 7.
As to claim 5, claims 6 of U.S. Patent No. 10553099 includes all the limitations of claim 5.
As to claim 6, claims 8 of U.S. Patent No. 10553099 includes all the limitations of claim 6.
As to claim 7, claims 5 of U.S. Patent No. 10553099 includes all the limitations of claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the claims 1, 8 and 9, Applicant claims the limitation of “image data being acquired from a single direction by the single acquisition device”, wherein the original specification, Applicant discloses “the information providing apparatus 101 may manage the detection areas by using information (1, 2, 3, etc.) indicating positions in a vertical direction and information (A, B, C, etc.) indicating positions in a horizontal direction” [0055]. Therefore, the image data is being acquired from the plurality of direction such as vertical and horizontal. The newly amended limitations are considered as new matter to the scope of invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (Pub # US 2020/0221977 A1).
Consider claim 1, Tanaka et al. clearly show and disclose an information providing apparatus for providing information of a user who uses a bed placed in a facility, the information providing apparatus comprising: a memory (storage component) (14, Fig. 1); and a processor (controller) (13, Fig. 1) coupled to the memory (storage component) (14, Fig. 1) and configured to: collect image data indicating temperatures on the bed and temperatures around the bed from a single acquisition device, the image data being acquired by the single acquisition device, detect a location of the user by detecting, based on the collected image data, a given temperature of a head of the user in the bed within a predetermined range of temperature in consecutive subareas provided by dividing one or more detection areas preset on the bed and around the bed [0240-0242], said one or more detection areas (RH1-RH6, Fig. 7) including a plurality of fall detection areas (RH4 and RH5, Fig. 7) for detecting the user who uses the bed falling out of the bed and a plurality of caution areas for detecting a possibility of the user falling out of the bed, determine a detection state of the user based on a transition of at least one of the one or more detection areas where the user is detected in a predetermined time period [0201-0204], and send the information of the user to a predetermined notification destination, upon detecting a preset detection state of the user [0164], wherein the processor is further configured to exclude subareas that are detected
to be within the predetermined range of temperature from a detection target of the detecting upon
determining that the subareas do not meet a predetermined condition [0141].
Consider claim 2, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the one or more detection areas are arranged on the bed and around the bed (RH1-RH6, Fig. 7), and the processor is further configured to send the information of the user to the notification destination, upon detecting the preset pattern of the change of the given temperature in detected consecutive subareas that extends from one detection area to another detection area [0191-0193].
Consider claim 3, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the one or more detection areas includes a fall detection area for detecting the user who uses the bed falling out of the bed and a caution area for detecting a possibility of the user falling out of the bed, the processor is further configured to stop sending the information of the user to the notification destination, upon detecting the preset pattern of the change of the given temperature in detected consecutive subareas that extends from the fall detection area to the caution area (Fig. 11).
Consider claim 4, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the processor is further configured to manage association information that associates the preset pattern of the change of the given temperature in the detected consecutive subareas with a notification description of the preset pattern (reference value) of the change, and wherein the information of the user includes the notification description that corresponds to the preset pattern of the change of the given temperature in the detected consecutive subareas [0194-202] (Fig. 11).
Consider claim 5, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the information of the user includes one or more pieces of image data collected within a predetermined period of time before the preset pattern of the change of the given temperature is detected [0027].
Consider claim 6, Tanaka et al. clearly show an disclose the information providing apparatus, wherein the facility is a medical facility or a nursing facility, and the notification destination is a nurse call system compatible with the facility [0130].
Consider claim 7, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the information of the user includes information for identifying at least one of the bed, a position at which the bed is placed, the acquisition device, and the user (Abstract).
Consider claim 8, Tanaka et al. clearly show and disclose an information providing method for providing information of a user who uses a bed placed in a facility, the information providing method comprising: collecting image data indicating temperatures on the bed and temperatures around the bed from a single acquisition device [0141], the image data being acquired by the single acquisition device, detecting a location of the user by detecting, based on the collected image data, a given temperature of a head of the user in the bed within a predetermined range of temperature in consecutive subareas provided by dividing one or more detection areas (RH1-RH6, Fig. 7) preset on the bed and around the bed [0209], said one or more detection areas including a plurality of fall detection areas (RH4 and RH5, Fig. 7) for detecting the user who uses the bed falling out of the bed and a plurality of caution areas for detecting a possibility of the user falling out of the bed, determine a detection state of the user based on a transition of at least one of the one or more detection areas where the user is detected in a predetermined time period, and sending the information of the user to a predetermined notification destination, upon detecting a preset detection state of the user [0250-0252], wherein the processor is further configured to exclude subareas that are detected to be within the predetermined range of temperature from a detection target of the detecting upon determining that the subareas do not meet a predetermined condition [0141].
Consider claim 9, Tanaka et al. clearly show and disclose an information providing system for providing, by a plurality of information providing apparatuses, information of a user who uses a bed placed in a facility, the information providing system comprising: a memory (storage component) (14, Fig. 1); and a processor (controller) (13, Fig. 1) coupled to the memory (storage component) (14, Fig. 1) and configured to: collect image data indicating temperatures on the bed and temperatures around the bed from a single acquisition device, the image data being acquired by the single acquisition device, detect a location of the user by detecting, based on the collected image data, a given temperature of a head of the user in the bed within a predetermined range of temperature in consecutive subareas provided by dividing one or more detection areas preset on the bed and around the bed [0240-0242], said one or more detection areas (RH1-RH6, Fig. 7) including a plurality of fall detection areas (RH4 and RH5, Fig. 7) for detecting the user who uses the bed falling out of the bed and a plurality of caution areas for detecting a possibility of the user falling out of the bed, determine a detection state of the user based on a transition of at least one of the one or more detection areas where the user is detected in a predetermined time period [0201-0204], and send the information of the user to a predetermined notification destination, upon detecting a preset detection state of the user [0164], wherein the processor is further configured to exclude subareas that are detected to be within the predetermined range of temperature from a detection target of the detecting upon determining that the subareas do not meet a predetermined condition [0141].
Consider claim 10, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the number of the consecutive subareas are equal or more than five (RH1-RH6, Fig, 7).
Consider claim 11, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the processor is further configured to detect the given temperature of the head of the user in the bed within the predetermined range of temperature in the consecutive subareas that are equal or more than a first predetermined number [0021-0022].
Consider claim 12, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the processor is further configured to exclude consecutive subareas of the given temperature that are less than a second predetermined number corresponding to a size of the head of the user from an object of detecting of the user [0242-0244].
Consider claim 13, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the processor is further configured to delete consecutive subareas of a human body temperature that are more than a third predetermined number from an object of detecting of the user [0238 and 0242].
Consider claim 15, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the processor is further configured to determine the detection state of the user based on the least one of the one or more detection areas where the user is detected in the predetermined time period and a most recent detection state [0187-0193].
Consider claim 16, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the processor is further configured to send the information of the user to a predetermined notification destination, upon detecting at least one of a plurality of preset patterns of a change of the given temperature in the detected consecutive subareas, said information including image data that is recorded during a predetermined period of time corresponding to the at least one of the plurality of the present patterns [0051-0052].
Consider claim 17, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the predetermined period of time is a predetermined period of time before a predetermined event corresponding to the at least one of the plurality of the present patterns occurs [0098 and 0191-0193].
Consider claim 18, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the predetermined condition includes a condition that the subareas are not equal to a predetermined size (Fig. 6).
Consider claim 19, Tanaka et al. clearly show and disclose the information providing apparatus, wherein the predetermined condition includes a condition that the subareas do not move for a predetermined time period [0270].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (Pub # US 2020/0221977 A1) as applied to claim 1 above, and further in view of Kamini et al. (Pub # US 2018/0357898 A1).
Consider claim 14, Tanaka et al. teaches the similar device.
Tanaka et al. does not teach wherein the processor is further configured to delete the collected image data from a storage after a predetermined time lapses.
In the same field of endeavor, Kamini et al. teaches wherein the processor is further configured to delete the collected image data from a storage after a predetermined time lapses [0053] for the benefit of free up memory.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is further configured to delete the collected image data from a storage after a predetermined time lapses as shown in Kamini et al., in Tanaka et al. device for the benefit of free up memory.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new amendment limitation has been analyzed and rejected as set forth in rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687